DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed 06/26/2019.
The preliminary amendment filed 06/26/2019 is acknowledged.  

Claim Status
4.	Claims 1-22 have been cancelled.
5.	Claims 23-44 have been added and are currently pending in the application.

Priority
6.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
7.	The information disclosure statements (IDSs) submitted on 06/26/2019 and 08/10/2021 have been considered by the examiner.

Claim Objections
8.	Claims 24-44 are objected to because of the following informalities:  
Regarding claim 24, substitute “site” with – sites – (see line 3); and “a security thread” with – the security thread – (see line 12).  

Regarding claim 26, delete “only such” (see line 1).
Regarding claim 36, substitute “a straight line” with – the straight line – (see line 1).
Regarding claim 37, substitute “a security thread” with – the security thread – (see lines 2 and 5-7, respectively).
Regarding claim 38, substitute “a processor containing program code upon whose execution” with – a processor containing program code, upon execution, – (see line 2).
Regarding claim 39, substitute “The” with – A – (see line 1); and “a computer program” with – the computer program – (see line 2).
Regarding claim 40, substitute “a security thread” with – the security thread – (see line 1); “a value document” with – the value document – (see line 1); “can be” with – are – (see line 2); and “a method” with – the method – (see line 3).
Regarding claim 41, substitute “a processor” with – the processor – (see line 2).
Regarding claim 44, substitute “a transport path” with – the transport path – (see line 5); “a security thread” with – the security thread -- (see line 5); and “a value document” with – the value document – (see line 6).
Claims 27-35, 42, and 43 are objected to since they are dependent upon an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 24-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11.	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
12.	Claim 24 recites the limitation "the other check sites" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
13.	Claim 24 recites the limitations "the sets" in lines 11 and 14, respectively; and “the set” in line 12.  There are insufficient antecedent basis for these limitations in the claim.
14.	Regarding claim 24, the limitation “a set of those check sites” is unclear to the examiner. It is unclear to which check sites are being referred to in the claim.  Appropriate clarification is required. 
15.	Regarding claim 24, the limitation “as the location of the security thread a straight line is ascertained that reproduces the location of the check sites of that one of the sets 
16.	Claim 30 recites the limitations "the strip" in line 3 and “the check site” in line 3.  There are insufficient antecedent basis for these limitations in the claim.
17.	Regarding claim 30, the limitation “respectively such a site in the strip is determined as the check site for which the magnetic data or filtered magnetic data for sites in the strip fulfill a predetermined strip criterion” is unclear to the examiner. The claim recites more than one site and strip so it is unclear to which site and strip are being referred to in the limitation.  Appropriate clarification is required. 
18.	Claim 31 recites the limitation "the straight lines" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
19.	Regarding claim 31, the limitation “a set of those check sites” is unclear to the examiner. It is unclear to which check sites are being referred to in the claim.  Appropriate clarification is required. 
20.	Claim 32 recites the limitation "the set specified last” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
21.	Regarding claim 32, the limitation “the set specified last” is unclear to the examiner.  How is the set specified last determined?
22.	Claim 33 recites the limitation "the set” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
23.	Claim 34 recites the limitations "the respective set weightings” in line 2 and “the weightings” in line 3.  There are insufficient antecedent basis for these limitations in the claim.

25.	Regarding claim 36, the limitation “the suitability value stored last” is unclear to the examiner.  It is unclear to how the suitability value stored last is determined.  Appropriate clarification is required.
26.	Claim 37 recites the limitation "the best suitability value” in lines 2 and 3, respectively.  There is insufficient antecedent basis for this limitation in the claim.
27.	Regarding claim 37, the limitation “the best suitability value” is unclear to the examiner.  How is the best suitability value determined? What criteria is used to determine the suitability value is the best?  Appropriate clarification is required.
28.	Regarding claim 42, the limitation “an evaluation device according to claim 36” is unclear to the examiner because an evaluation device is not mentioned in claim 36 or base claim 24.  Appropriate clarification is required.
29.	Claim 42 recites the limitation "the interface of the evaluation device" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
30.	Claims 25-29, 35, 38-41, 43 and 44 are rejected under 35 U.S.C. 112(b) since they are dependent upon a rejected claim, and inherit the same issues of this claim.

31.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


32.	Claims 42-44 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 42 recites “an evaluation device according to claim 36” which fails to specify a further limitation of the subject matter recited in the base method claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
33.	Claims 43 and 44 are rejected under 35 U.S.C. 112(d) since they are dependent upon rejected claim 42, and inherit the same issues of this claim.

Double Patenting
34.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

35.	Claims 23, 25-30, and 40 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-8 of prior U.S. Patent No. 10,922,913. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 102
36.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
37.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


38.	Claim(s) 23, 25-28 and 38-41 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panzeri (EP 1 589 494 A1), cited by the applicants.
Regarding claim 23, Panzeri discloses a method for detecting a security thread in a value document (abstract), in which magnetic data for sites on the value document 

Regarding claim 25, Panzeri discloses wherein by means of a magnetic sensor magnetic data are captured for sites on the value document and the magnetic data are employed as magnetic data (abstract; and para. 0030).

Regarding claim 26, Panzeri discloses wherein check sites are determined that lie in a subregion of the value document (paras. 0030-0031, 0037-0039).

Regarding claims 27-28, Panzeri discloses wherein a value document type of the value document is specified, and the subregion is predetermined in dependence on the value document type of the value document and its location, and wherein the subregion is specified from the magnetic data (paras. 0030-0039).

Regarding claim 38, Panzeri discloses a computer program for execution by means of a data processing device with a processor containing program code, upon execution, the processor executes a method according to claim 23 (see fig. 2, para. 0021).



Regarding claim 40, Panzeri discloses an evaluation device for detecting a security thread in a value document, having an interface for capturing signals from which the magnetic data can be ascertained, or for capturing the magnetic data, and being adapted to carry out a method according to claim 23 (paras. 0030-0033).  

Regarding claim 41, Panzeri discloses the evaluation device according to claim 40, further having a processor and a memory in which a computer program is stored for execution by a processor, by means of which the method is carried out (paras. 0021, 0030-0033).

Conclusion
39.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liang et al. (US 9,014,458) discloses a valuable document identification system.
40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403. The examiner can normally be reached Monday, Tuesday, and Thursday between 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL A TAYLOR/Examiner, Art Unit 2887         

/THIEN M LE/Primary Examiner, Art Unit 2887